J-S48015-14

NON-PRECEDENTIAL DECISION               SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                   Appellee,              :
                                          :
             v.                           :
                                          :
ANTHONY PRESTON HODGE,                    :
                                          :
                   Appellant              : No. 1793 MDA 2013

          Appeal from the Judgment of Sentence September 3, 2013,
                 Court of Common Pleas, Cumberland County,
              Criminal Division at No. CP-21-CR-0002515-2012

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED AUGUST 01, 2014

                                                          the judgment of

sentence imposed following his convictions of persons not to possess

firearms and recklessly endangering another person.1 We affirm.



the night of August 24, 2012, Brandon Stains, Adrian Rodriguez and Edward



girlfriend, Jessica Keck, with her ex-boyfriend, Jeff Vogt.   Vogt and Keck

were at the bar with Hodge. Stains confronted Keck, and then he and his

friends left the bar.   The three men briefly visited another bar and then




1
    18 Pa.C.S.A. §§ 6105(a)(1), 2705.


*Retired Senior Judge assigned to the Superior Court.
J-S48015-14


      Shortly after arriving home, Stains began to receive text messages



a n

began to walk there.    In an effort to head off any trouble, Rodriguez and

West got into their car, followed Stains and tried to talk him out of the fight.

Stains would not listen to his friends, and so Rodriguez and West drove to



Rodriguez and West tried to deescalate the situation by talking to Vogt.

Both cars then left the park before Stains could arrive. While driving away,

however, Vogt passed Stains and then turned around and drove back toward

him. Vogt and Strains briefly exchanged words before Stains punched Vogt

                       -side window and a fight ensued.       Hodge, who had

been in the back seat of V

and fired two shots toward Stains.     Stains and Vogt continued to fight, at

which time Hodge hit Stains about the head and face with his handgun.

Keck, who was sitting in the passenger seat, exited the vehicle and ran away

upon hearing gunshots. Rodriguez and West, who were present but seated




who was bleeding heavily. They ultimately took him to the hospital where

he was found to have a broken nose and chipped front teeth, among other

injuries, and he received multiple stitches in his scalp and nose. As a result



                                     -2-
J-S48015-14


of his injuries, Stains now suffers from breathing problems. We also note

that during trial, the parties stipulated that Hodge has a previous conviction

that prohibited him from possessing a firearm.

      The jury acquitted Hodge on a number of charges but found him guilty

of the above-mentioned crimes. The trial court sentenced him to three and

a half to seven years of imprisonment on the persons not to possess

firearms conviction and six to 24 months of imprisonment on the recklessly

endangering another person conviction.      This timely appeal followed, in

which Hodge presents the following two issues for our review:

            1. Was the evidence presented, at trial, sufficient to
               convict [Hodge] of person not to possess, use,
               manufacture, control, sell or transfer Firearms?

            2. Was the evidence presented, at trial, sufficient to
               convict [Hodge] of recklessly endangering another
               person?




witnesses that render the evidence insufficient to support his convictions.

                       -13.   This argument goes to the credibility of the



sufficiency, of the evidence. Commonwealth v. Gibbs, 981 A.2d 274, 282

(Pa. Super. 2009). As Hodge did not include challenges to the weight of the

evidence, as to either of his convictions, in his statement of questions

involved, he has waived these arguments for purposes of appeal.           See



                                    -3-
J-S48015-14


Pa.R.A.P. 2116(a); Commonwealth v. Bryant, 57 A.3d 191, 196 n.7 (Pa.

Super. 2012) (noting that claims are waived for failure to include them in



challenge the weight of the evidence presented at trial in an oral or written

motion prior to sentencing or in a post-sentence motion will result in waiver

               Bryant, 57 A.3d at 196. The record reveals that Hodge did

not challenge the weight of the evidence in an oral or written motion at any

time before the trial court; accordingly, even if Hodge had included

challenges to the weight of the evidence supporting his convictions in his

statement of questions involved, they still would be waived.

     Judgment of sentence affirmed.

     Platt, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2014




                                        -4-